Citation Nr: 1550195	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing before the undersigned Veterans Law Judge (VLJ) was held at the RO in September 2015.  The hearing transcript has been associated with the claims file.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current thoracolumbar spine disability was not present until many years after service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection of a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In Pellegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a February 2009 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records, VA treatment records, lay statements, and hearing transcript are of record.  There is no evidence of outstanding evidence relevant to this claim.  VA provided the Veteran a VA examination in October 2009.  The examination report reflects that the examiner reviewed the Veteran's claims file, recorded the Veteran's history, conducted an appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  The Veteran has not alleged that the examination was inadequate.  Thus, the Board finds that the VA examination and opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions addressing the criteria for service connection.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claim, de novo.

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board finds service connection is not warranted for a thoracolumbar spine disability, diagnosed as degenerative disc disease.  Initially, the Board finds a preponderance of the evidence shows that a thoracolumbar spine disability was not present until many years after separation from active duty.  Although the Veteran was treated for episodes of low back symptoms in June 1980, April 1981, and December 1981, the symptoms were not attributed to a chronic disease per 38 C.F.R. § 3.309(b), and subsequent service medical records do not report any complaints pertaining to the thoracolumbar spine.  The next treatment records pertaining to the back, those dating in May 1994, indicate that the Veteran's disability began after service.  Notably, the May 1994 records reveal the Veteran's histories of low back pain and lower extremity numbness which began 10 months earlier,  a diagnosis of herniated nucleus pulposus one year earlier after a lifting injury, and a herniated disc, L5, three years earlier.  Furthermore, a VA physician provided a probative opinion that a current thoracolumbar spine disability was not present in service.  

The Board acknowledges that the June 1980 record reveals a finding of possible vertebra/musculature disorder and that a December 1981 record reveals a finding of rule out herniated nucleus pulposus based on X-ray imaging showing questionable "very mild" spondylolisthesis at L5/S1 and possible loss of disc space.  These findings were not made by a physician, however, and a subsequent December 1981 orthopedic clinic record reveals a physician's determination that X-ray imaging and clinical examination were normal.  The Board finds the December 1981 physician's determinations are more probative than the finding of "possible" or "questionable" disability because the December 1981 physician's determination is definitive, rather than speculative/conditional, and the May 1994 records suggest a post-service onset of the reported back symptoms.  

The preponderance of the evidence also establishes that the thoracolumbar spine disability is unrelated to service.  A VA examiner provided a probative opinion that the thoracolumbar spine disability was not due to service.  There is no contrary medical evidence.  The Veteran has reported that his current low back symptoms, and those present in 1993/1994, are the same as those experienced after the injuries in service.  Although the Veteran is competent to report this history, he is not competent to attribute the symptoms to a chronic disability existing during and since service.  Moreover, the Board finds the current history of similar symptoms is not credible, and thus not probative, as it is contradicted by the medical record which shows the onset of new symptoms in 1993/1994.  Specifically, the Board notes that the service treatment records reveal negative histories as to radiation of pain or numbness or weakness in the legs whereas the May 1994 records, and current records, show histories of radicular pain and lower extremity symptoms.  Thus, the Board finds the VA examiner's determination that the thoracolumbar spine disability is not related to service is more probative.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.  


REMAND

There are outstanding VA audiometric results, namely those associated with audiometric testing conducted in January 2009.  These must be associated with the record.  In light of the need for remand, and the age of the examination of record,  at which time it was determined he did not have a hearing loss disability as defined by VA, the Board finds the Veteran should be afforded another VA audio examination   

The Board finds the claim of tinnitus is inextricably intertwined with the issue of service connection for a hearing loss.  Therefore, the issue of service connection for tinnitus is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the VA audiometric testing conducted in January 2009, and all VA treatment records for the Veteran dated from October 2009 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Afford the Veteran an examination by an audiologist to determine whether the Veteran has hearing loss or tinnitus related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

If it is determined that the Veteran has sufficient hearing impairment to qualify as a disability in one or both ears, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more that the hearing loss began in service, was caused by service, or is etiologically related to the Veteran's active service.  

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service.

If either hearing loss or tinnitus is determined to be service-connected, but the other disability is not, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss or tinnitus (whichever is not yet service-connected) was caused or aggravated by the hearing loss or tinnitus that is service-connected.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


